Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon questions under the Constitution of the United States, viz.: Appellant contended that his removal from his position without stated charges and a hearing constituted a violation of his rights to equal protection of the laws and due process under the Fourteenth Amendment to the United States Constitution. The Court of Appeals, passing upon such contentions, held that there was no violation of appellant’s constitutional rights. (See 15 N Y 2d 770.)